Citation Nr: 0908508	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred as a 
result of treatment at Healthone Rose Medical Center on 
August 17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the VA Agency of Original 
Jurisdiction (AOJ).

In June 2007, the Veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim was previously before the Board and 
remanded in October 2008.  It appears from a review of the 
claims file that the remand instructions were not carried 
out.  The Veteran was not provided with appropriate VCAA 
notice, and the Veteran's claim was not readjudicated.  
Therefore, the Veteran's claim must be remanded again to 
comply with these instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, it appears that documents concerning the current 
appeal were associated with the claims file in October 2008 
but are no longer present.  This includes, but is not limited 
to, the Veteran's claim, the January 2007 decision, and the 
statement of the case.  The Veteran was contacted in February 
2008 and has provided some additional documentation, 
including copies of his notice of disagreement and 
substantive appeal (VA Form 9).  However, there are still 
documents missing from the claims file.  It is possible there 
is a separate file regarding the medical reimbursement claim 
that is no longer located with the claims file.  On remand, 
the AOJ should attempt to locate any missing documents.  If 
the documents remain missing, the AOJ should attempt to 
rebuild the part of the Veteran's claims file that is absent.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice consistent with the VCAA.

2.  The AOJ should attempt to locate any 
missing documents regarding the Veteran's 
claim.  As indicated above, the Board 
notes that there may be a separate folder 
containing the Veteran's documents 
regarding the medical reimbursement issue.

3.  If documents are not found and are 
deemed to be missing, the AOJ should take 
action to attempt to rebuild this portion 
of the Veteran's claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




